Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 04/07/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2014/0039883 A1).
Regarding claim 1, Yang discloses a non-transitory computer-readable recording medium (¶ [0130]) having recorded thereon a program causing a computer to function as an individual performance data receiver configured to receive a plurality of pieces of individual performance data from two or more performer user terminals connected via a network (Fig. 3), each piece of the plurality of pieces of individual performance data being generated in accordance with a performance operation by a user on the corresponding performer user terminal and transmitted during a performance (Abstract: vocal performances of individual users are captured on mobile devices in the context of a karaoke-style presentation of lyrics in correspondence with audible renderings of a backing track), a synthetic performance data generator configured to generate synthetic performance data by synthesizing pieces of individual performance data in an identical time slot among the plurality of pieces of individual performance data received from the performer user terminals during the performance (¶ [0019]: synthesized harmonies and/or additional vocals e.g. vocals captured from another vocalist at still other locations and optionally pitch-shifted to harmonize with other vocals may also be included in the mix), the synthetic performance data being used to reproduce sound in which individual performance contents on the two or more performer user terminals are mixed (¶ [0061]: using uploaded vocals captured at clients such as the aforementioned portable computing devices, a content server … can mediate such affinity groups by manipulating and mixing the uploaded vocal performances of multiple contributing vocalists), and a synthetic performance data transmitter configured to transmit the synthetic performance data to at least one appreciator user terminal connected via the network during the performance (120).
Regarding claim 2, Yang discloses wherein the individual performance data receiver is configured to receive first individual performance data serving as a performance content of a first player character operated by a first user in a computer game operating on a first performer user terminal (Abstract: game play application) and second individual performance data serving as a performance content of a second player character operated by a second user in a computer game operating on a second performer user terminal (¶ [0061]: using uploaded vocals captured at clients such as the aforementioned portable computing devices, a content server … can mediate such affinity groups by manipulating and mixing the uploaded vocal performances of multiple contributing vocalists), wherein the synthetic performance data generator is configured to synthesize the first individual performance data and the second individual performance data to generate the synthetic performance data, and wherein the synthetic performance data transmitter is configured to transmit the synthetic performance data as data to be reproduced as an ensemble played by the first player character and the second player character in a computer game operating on the appreciator user terminal (¶ [0061]: using uploaded vocals captured at clients such as the aforementioned portable computing devices, a content server … can mediate such affinity groups by manipulating and mixing the uploaded vocal performances of multiple contributing vocalists).
Regarding claim 4, Yang discloses wherein the synthetic performance data generator is further configured to synthesize the pieces of individual performance data received in the identical time slot to generate the synthetic performance data (¶ [0019]: synthesized harmonies and/or additional vocals e.g. vocals captured from another vocalist at still other locations and optionally pitch-shifted to harmonize with other vocals may also be included in the mix).
Regarding claim 6, Yang discloses wherein the synthetic performance data generator is further configured to synthesize a plurality of pieces of individual performance data received from two or more performer user terminals included in a party created in advance (¶ [0061]: using uploaded vocals captured at clients such as the aforementioned portable computing devices, a content server … can mediate such affinity groups by manipulating and mixing the uploaded vocal performances of multiple contributing vocalists).
Claims 7 and 8 recite a device and method, respectively, comprising substantially the same limitations as those in claim 1 above.  They are accordingly rejected for the same reasons given supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Redmann (US 2007/0039449 A1).
Regarding claim 3, Yang discloses wherein the synthetic performance data generator is further configured to synthesize the pieces of individual performance data in the identical time slot based on the timing information to generate the synthetic performance data (¶ [0019]: synthesized harmonies and/or additional vocals e.g. vocals captured from another vocalist at still other locations and optionally pitch-shifted to harmonize with other vocals may also be included in the mix).  Redmann suggests—where Yang does not disclose—wherein the individual performance data receiver is further configured to receive each piece of individual performance data including timing information for identifying a timing determined based on counting with a metronome operating in the corresponding performer user terminal (¶ [0035]: groove track … might be a metronome … groove will play in synchrony on all remote stations).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Yang and Redmann in order to have a simple way of synchronizing performances, thus making the mixing easier.
Regarding claim 5, Redmann suggests—where Yang does not disclose—causing the computer to function as a notifier configured to notify each of the performer user terminals of ensemble environment information for setting the metronome operating in each of the performer user terminals.  (¶ [0035]: groove track … might be a metronome … groove will play in synchrony on all remote stations).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Yang and Redmann in order to have a simple way of synchronizing performances, thus making the mixing easier.

Response to Arguments
Applicant's arguments filed on 04/07/2022 have been fully considered but they are not persuasive.
Applicant argues: 
Applicant submits that Yang fails to disclose a synthetic performance data generator “... synthesizing pieces of individual performance data in an identical time slot among the plurality of pieces of individual performance data received from the performer user terminalis during the performance.” Instead, Yang merely discloses either mixing techniques, such as pitch correction and/or harmony generation based on a score. Yang, pars. [0061] and [0073]. Yang further discloses an encoding scheme to save a bandwidth. Yang, par. [0062].


Examiner respectfully disagrees.  In, inter alia, ¶ [0019], Yang discloses:
synthesized harmonies and/or additional vocals (e.g. vocals captured from another vocalist at still other locations and optionally pitch-shifted to harmonize with other vocals) may also be included in the mix

Therefore, Yang discloses combining the vocal performances of multiple users.  Additionally, harmonization connotes combining the various vocals at synchronized times in order to make the product sound pleasing.  Therefore, Examiner respectfully submits that Yang discloses these features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715